SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1234
CAF 14-00685
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF JAMES E. DONOHUE,
PETITIONER-APPELLANT,

                      V                                            ORDER

TANYA M. DONOHUE, RESPONDENT-RESPONDENT.


JEANNIE MICHALSKI, CONFLICT DEFENDER, GENESEO (HEIDI FEINBERG OF
COUNSEL), FOR PETITIONER-APPELLANT.

CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-RESPONDENT.

JOHN M. LOCKHART, ATTORNEY FOR THE CHILD, GENESEO.


     Appeal from an order of the Family Court, Livingston County
(Robert B. Wiggins, J.), entered March 14, 2014 in a proceeding
pursuant to Family Court Act article 6. The order, among other
things, denied in part the petition to modify a prior order.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    November 13, 2015                   Frances E. Cafarell
                                                Clerk of the Court